                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


DEVIN RAPCHAK,

              Plaintiff,

v.                                                             No. CV 19-186 JB/CG

MARK BOWEN, et al.,

              Defendants.

ORDER GRANTING LEAVE TO PROCEED PURSUANT TO 28 U.S.C. § 1915(b) AND
               TO MAKE PAYMENTS OR SHOW CAUSE

       THIS MATTER is before the Court on Plaintiff Devin Rapchak’s Motion and

Affidavit for Leave to Proceed Pursuant to 28 U.S.C. § 1983 (the “Motion”), (Doc. 2),

filed March 6, 2019. Based on Mr. Rapchak’s Motion and Inmate Account Statement,

(Doc. 12), the Court grants Mr. Rapchak leave to proceed under 28 U.S.C. § 1915(a)

and (b). Because the Court grants the Motion, the filing fee for his civil rights complaint

is $350.00. Pursuant to § 1915(b)(1), Mr. Rapchak is required to make installment

payments until the full amount of the filing fee is paid.

       Consistent with § 1915(b)(1) and Mr. Rapchak’s Inmate Account Statement,

(Doc. 12 at 1-2), Mr. Rapchak owes an initial partial payment of $11.52. If Mr. Rapchak

fails to make a payment by the designated deadline or show cause why the payment

should be excused, his Complaint may be dismissed without further notice.

       IT IS THEREFORE ORDERED that the Mr. Rapchak’s Motion and Affidavit for

Leave to Proceed Pursuant to 28 U.S.C. § 1983, (Doc. 2), is GRANTED.




                                              1
       IT IS FURTHER ORDERED that, by September 16, 2019, Mr. Rapchak shall

send to the Clerk an initial partial payment of $11.52 or show cause why the payment

should be excused.

       IT IS FURTHER ORDERED that the Clerk is directed to provide Mr. Rapchak

with two copies of this Order, and that Mr. Rapchak make the necessary arrangements

to attach one copy of this Order to his check in the amount of $11.52, the initial partial

payment.

       IT IS FINALLY ORDERED that, after payment of the $11.52 initial partial fee, Mr.

Rapchak shall make monthly payments of twenty percent (20%) of the preceding

month’s income credited to his account or show cause why the designated payments

should be excused.

       IT IS SO ORDERED.

                                   ________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                             2
